


110 HR 3253 IH: Measuring and Evaluating Trends for

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3253
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Holt (for himself
			 and Mrs. McCarthy of New York)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide for the use of longitudinal data systems.
	
	
		1.Short titleThis Act may be cited as the
			 Measuring and Evaluating Trends for
			 Reliability, Integrity, and Continued Success Act.
		2.Data systems and
			 requirementsSubpart 1 of part
			 A of title I of the Elementary and Secondary Education Act of 1965 is amended
			 by adding at the end the following:
			
				1120C.Data systems
				and requirements
					(a)In
				generalA State that receives funds under this part shall, not
				later than 4 years after the date of the enactment of this section, develop and
				implement a longitudinal data system, which shall include public charter
				schools, that meets the requirements of this section.
					(b)Advisory
				Committee
						(1)In
				generalIn developing the
				data system described in subsection (a), each State that receives funds under
				this section shall form a committee to advise the State on the development and
				implementation of such system. Such committee shall be established within 6
				months of the date of enactment of this section.
						(2)MembershipEach
				individual serving on the committee established under paragraph (1) shall be
				selected by the State and have sufficient experience in and knowledge of the
				development, implementation, maintenance, and use of such data systems. In
				establishing the membership of the committee, each State shall ensure that
				individuals on such committee have the following backgrounds and
				experience:
							(A)Operating unions
				that represent teachers.
							(B)Teaching in public
				elementary and secondary schools.
							(C)Administering
				programs under this Act.
							(D)Operating or
				representing businesses.
							(E)Civil
				rights.
							(F)Academic and
				research.
							(c)Essential
				elementsThe data system required by subsection (a) shall include
				the following elements:
						(1)A unique statewide
				student identifier that remains stable and consistent across time.
						(2)Student-level
				enrollment, demographic, and program participation information, including
				information on individual students’ membership in the groups described under
				section 1111(b)(2)(C), school, grade, classroom level, enrollment, and
				attendance.
						(3)The ability to
				match individual students’ scores on academic assessments required under this
				Act from year to year.
						(4)Information
				described in paragraph (2) on students that have not participated in the
				academic assessments required under section 1111(b)(3) and the reasons such
				students did not participate.
						(5)Student-level data
				on the entrance and exit of the education system of each student, including
				first time grade enrollment, grade level retention, verified transfer status,
				dropout rates, receipt of established diploma or nonstandard diploma, receipt
				of a GED, incarceration, and death.
						(6)A statewide audit
				system to ensure the quality, validity, and reliability of data in such
				system.
						(7)A unique statewide
				teacher identifier that remains consistent over time and matches all student
				records described in this subsection to the appropriate teacher.
						(8)Student-level
				transcript information, including information on courses completed and grades
				earned.
						(9)Ability to link
				information from preschool through grade 12, including that of students with
				disabilities, to data systems in higher education, and to gather information on
				college enrollment, placement, persistence, and attainment, and ability to link
				data systems to data from workforce development, unemployment insurance, child
				welfare, juvenile justice, and military services information systems.
						(d)Other
				elementThe data system required by subsection (a) may include
				student-level data on participation in and performance on college admissions
				and placement assessments.
					(e)RequirementsThe
				data system required by subsection (a) shall be developed and implemented to
				ensure the following:
						(1)The privacy of student records, consistent
				with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C.
				1232g).
						(2)Effective data
				architecture and storage, including standard definitions and formatting, and
				warehousing, including the ability to link student records over time and across
				databases and to produce standardized or customized reports for use by local
				educators and policymakers, that—
							(A)is based on
				informational needs at the classroom, school, local educational agency, State,
				and Federal levels;
							(B)includes, at a
				minimum, all data elements required for reporting under this Act;
							(C)allows for
				longitudinal analysis of student achievement growth and program evaluations;
				and
							(D)supports analyses
				and research to evaluate the effectiveness of education related programs and
				initiatives.
							(3)Interoperability
				among software interfaces utilized to input, access, and analyze the data of
				such system.
						(4)Interoperability
				with the other State and local systems developed and implemented pursuant to
				this section.
						(5)Interoperability
				with the system linking migratory student records required under part C.
						(6)Electronic
				portability of data and records.
						(7)Professional
				development for those that use and operate such system.
						(8)Researcher access
				to the data in such system, consistent with the Family Educational Rights and
				Privacy Act of 1974 (20 U.S.C. 1232g).
						(9)The data described
				in subsection (c)(7) shall not be used in a manner that reduces the rights or
				remedies of employees under any other Federal, State, or local law or under any
				collective bargaining agreement or memorandum of understanding.
						(f)Preexisting data
				systemsA State that developed and implemented a longitudinal
				data system prior to the date of the enactment of this section may use that
				system for the purpose of this section, if the system otherwise meets the
				requirements of this section.
					(g)CertificationPrior
				to the implementation of the data system required by subsection (a), a State
				shall submit an independently conducted audit to the Secretary certifying that
				the data system developed and proposed to be implemented by the State pursuant
				to this section meets the requirements of this section.
					(h)Authorization of
				appropriationsFor the purposes of meeting the requirements of
				this section, there are authorized to be appropriated $150,000,000 for fiscal
				year 2008 and each of the 3 succeeding fiscal years.
					(i)AllocationAfter
				reserving funds under subsection (j), from the funds appropriated under
				subsection (h), each State shall receive an allocation. In making such
				allocation, the Secretary shall allocate 50 percent of such funds in a manner
				that provides an equal amount to each State. The remainder of such funds shall
				be allocated to each State based on each State’s enrollment of students in
				kindergarten through grade 12, compared to all States.
					(j)ApplicationThe
				Secretary shall allot the funds described in subsection (i) after the State
				submits an application for such funds at such time, in such manner, and
				containing such information, as the Secretary may require.
					(k)PenaltiesWhere
				any State is found not to have made substantial progress toward implementation
				of such a system three years after the date of the enactment of this section,
				the Secretary may withhold up to 25 percent of the State’s funds reserved under
				section 1004.
					(l)Allowable uses of
				fundsAfter the Secretary’s certification of the State’s data
				system pursuant to subsection (e), the State may use the funds received under
				this section to—
						(1)maintain, operate,
				and upgrade its data systems;
						(2)provide data
				integrity training at the school and local educational agency levels to address
				technology maintenance needs at the school and district levels, privacy
				policies (including training related to the Family Educational Rights and
				Privacy Act of 1974), data integrity issues, report planning and
				processes;
						(3)provide
				professional development to teachers, office personnel, and school and district
				administrators on how to appropriately collect, report, and use data;
						(4)develop processes
				to analyze and disseminate best practices, strategies, and approaches regarding
				pedagogical advancement that will leverage the data system to enhance teaching
				and learning, including creating opportunities for individualized
				instruction;
						(5)align statewide
				longitudinal data systems with local student information management systems and
				curriculum management systems, instructional management systems, or learning
				management systems; or
						(6)conduct and
				publicly report on the findings of data analyses to identify and fill areas in
				need of improvement in policy and instructional practice.
						(m)Reservation for
				State education data center
						(1)In
				generalFrom funds appropriated under subsection (g), the
				Secretary shall reserve 1 percent, but no more than $2,000,000, for the purpose
				of awarding a grant to one or more nonprofit entities to support the operation
				of a State education data center.
						(2)ApplicationA
				nonprofit entity that desires a grant under this subpart shall submit an
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require. The Secretary shall award such
				grant through a competitive process. Each application for a grant shall—
							(A)provide an
				assurance that the entity will seek private, non-Federal funds, in addition the
				funds awarded under this subsection, to support the operation of the State
				education data center;
							(B)include a plan for
				continued financial support of such center by private, non-Federal funds;
				and
							(C)describe the
				experience and knowledge pertaining to education data system development,
				implementation and use that the entity will employ to operate such
				center.
							(3)Uses of
				fundsAn entity which receives grant funds under this subsection
				shall use such funds to—
							(A)provide technical
				assistance to the States in the development, implementation and user of State
				education longitudinal data systems required under this section;
							(B)disseminate best
				practices on the development, implementation, and use of such systems;
				and
							(C)serve as a central
				repository for education and school safety related data required under this
				Act.
							(4)Public
				accessAn entity which receives grant funds under this subsection
				shall make such data publicly available, consistent with the Family Educational
				Rights and Privacy Act of 1974 (20 U.S.C.
				1232g).
						.
		
